Title: From George Washington to the Officers Commanding the Brigades of Generals Enoch Poor and John Paterson, 19 November 1777
From: Washington, George
To: Officers Commanding the Brigades of Generals Enoch Poor and John Paterson



Sir
Head Quarters [Whitemarsh, Pa.] 19th November 1777.

Instead of proceeding to Coryels Ferry which I imagine is your intended Rout, I desire you will march down as far as Trenton, and there wait my orders before you cross the River. The moment you receive this dispatch an Officer to me, to inform me where you are, when you will be at Trenton & by what Road you will march that I may send orders to meet you. Yrs &ca

P.S. If this should reach you between Flemingtown and Coryels Ferry, you are not to march towards Trenton, but cross at Coryels as first intended.

